Manning J.

dissenting:

The question of adultery was submitted to a jury, g,nd I am satisfied with their verdict after reviewing the whole testimony — that before the Court when the feigned issue was awarded, and that given before the jury on the trial.
I do not see how the jury could have come to a different conclusion if they believed the evidence of Teal and Johnson. Their testimony warrants the verdict, and the Judge who awarded the issue and presided at the trial certifies that he is satisfied with the finding of the jury. We all know how much the weight to be given to evidence depends on the deportment of the witness while on the stand, and his manner of testifying.
As to the alleged errors on the trial, I do not regard 'them of such a character as to affect the verdict. The Court will not withhold its decree, or grant a new trial, for slight errors, if it is satisfied with the verdict. ■
Under the circumstances I do not think the cross-examination of Douglass, and the examination of witnesses to contradict him, was clearly erroneous, as its only object was to discredit him. I cannot look upon the questions put to him as so clearly outside of the case as to come within the rule excluding the examination of witnesses to contradict him.
The order for a feigned issue directed that either party should be at liberty to' read the deposition of any witness that had been taken in the cause, except the depositions of certain witnesses mentioned in the order, who were to be examined before the jury. Mrs. Langton was not one of them.
Christiancy J.:
The principal question in this case is upon the fact of adultery: the testimony bearing upon this point is very conflicting, and any conclusion to be drawn by the Court *296involves the necessity of judging of the credibility of the respective witnesses. This is generally a matter of much difficulty when the judgment is to be formed only from the testimony as it appears upon paper, without the opportunity of seeing the witnesses and observing their demeanor, and the mode of giving their testimony. It is a question of peculiar difficulty in the present case, from the nature of the question involved, the number of witnesses and the nature of the conflicting evidence; and any conclusion to be drawn from the written evidence alone must be painfully unsatisfactory. Whatever the conclusion at which we may arrive, we can by no means feel confident that it might not have been directly the reverse, had the •witnesses been examined in our presence.
The question was one peculiarly fitted for investigation by a jury. And if nothing had occurred on the trial to vitiate the verdict — if satisfied that the question had been fairly tried by them without the admission of incompetent testimony, by which they might have been misled — as the more important witnesses were examined in their presence, I should have felt much more confidence in the correctness of their conclusion than in any which I should be able to 'draw from the written evidence alone, and I should then have concurred substantially in the opinion expressed by my brother Manning.
But the defendant (in the original suit) was allowed not only to inquire of the witness Douglass, as to his statements or confessions of adultery with Mrs. Dunn at a period outside o of the issue made by the pleadings, but to contradict the witness by showing that he had in fact made such statements or confessions. I concur with my brother Campbell that this was clearly erroneous. This improper testimony was of a character peculiarly calculated to mislead the minds of the jury to the prejudice of Mrs. Dunn. I concur also with my brother Campbell that the written deposition of Mrs. Eva Langton was improperly *297admitted in evidence, the witness being present in Court: there can be no certainty that the effect upon the minds of the jury of an oral examination before them would have been the same as that produced by the written deposition. I cannot therefore feel safe in resting my judgment upon this verdict. I am therefore compelled to form my opinion from the written evidence alone. And without attempting here to enter upon an extended review and complete analysis of the evidence, it is sufficient for me to say that, judging only from the evidence as it appears upon paper, it is not such as to satisfy my mind beyond a reasonable doubt that Mrs. Dunn was guilty of the adultery charged.
I do not think: the vagueness of the issue would, of itself, be sufficient, under the circumstances of this case, to invalidate the verdict, as suggested by my brother Campbell. The issue, it is true, as framed by the Court, was broader than that authorized by the pleadings; and if evidence of adultery had been given relating to a period not covered by the pleadings, the verdict would have been of no validity. But the only evidence given tending to prove adultery was confined to the period covered by the pleadings.
The jury must, I think, be presumed to have found their verdict upon a charge of' which there was some evidence, rather than upon a charge of which there was none whatever. There was no evidence fairly tending to the proof of any adultery except that with Douglass in the month of June, 1858. This was clearly in issue by the pleadings, and had been so frequently the subject of judicial inquiry, previous to this jury trial, that there could be no pretext that Mrs. Dunn or her counsel could have been taken by surprise. If her counsel apprehended any danger from the vagueness of the charge as to time, place or occasion, as stated in Dunn’s answer and cross-bill, it was easy to have secured the requisite certainty by demurrer. But *298it is too late, I think, to raise such an objection after a full trial has been had upon the merits; especially where there is no ground for supposing surprise on her part; and I can see no good reason why the feigned issue upon the fact of adultery should be more specific than that presented upon the same fact by the pleadings.
I concur with my brother Campbell that Mrs. Dunn has also failed to establish the case made by her bill; and that both the original and cross - bill should be dismissed. I should have been glad to have arrived at a different result; as I am satisfied from the nature of the case, as shown by the evidence, that the welfare of both parties would have '.been promoted by a,divorce.
Decree reversed, and bill and cross-bill dismissed.